Appeal from an order of the Supreme Court (Rose, J.), entered January 8, 1993 in Tioga County, which granted a motion by defendant James K. Westover, Sr. for summary judgment dismissing the complaint against him.
The record reveals that defendant James K. Westover, Sr. had no knowledge of any dangerous propensities of defendant Barbara E. Lane nor the need to control Lane while she was at his home. In addition, and as plaintiff readily acknowledged, Lane’s actions were so sudden and spontaneous that Westover did not have the opportunity to prevent her assault on plaintiff. Under the circumstances, there is no basis for liability against Westover and his motion for summary judgment was therefore properly granted.
Cardona, P. J., Mikoll, White, Weiss and Peters, JJ., concur. Ordered that the order is affirmed, with costs.